DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28, 30-33, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyoshi et al (US 6,635,267) in view of Kiyobayashi (JP 2005-104970).
With regard to claims 21 and 36, Miyoshi teaches a gel made of hyaluronic acid (abstract) that is a linear macromolecular polysaccharide (column 1, lines 15-22) and that has a refractive index of 1.3345-1.3348 (column 5, lines 1-9).
Miyoshi does not teach the composition to include trehalose.
Kiyobayashi teaches a contact lens composition (title) that contains a polyhydric alcohol that includes trehalose (0014).  Kiyobayashi teaches the motivation for using trehalose to be because it enhances the ability to inhibit adsorption of the salt into the lens (0014 and 0001).  Miyoshi and Kiyobayashi are analogous in the art of compositions for contact lenses.  In light of the benefit above it would have been obvious to one skilled in the art prior to the effective filing date of the present invention add the trehalose of Kiyobayashi to the composition of Miyoshi, thereby obtaining the present invention.
With regards to claim 22, Miyoshi teaches the composition to be applied to the eye (column 15, lines 11-18).
With regards to claims 23 and 24, Miyoshi teaches the composition to be used to prevent post surgical issues such as cataracts (column 3 line 66 to column 4 line 16).
With regards to claim 25, Miyoshi teaches the composition to have a refractive index of 1.3345-1.3348 (column 5, lines 1-9)
With regards to claims 26-28, Miyoshi is silent on the claimed properties of the composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used for the purpose of the eye lens, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claims 30-33, Miyoshi teaches the addition of hyaluronic acid (title and abstract) reading on a viscoelastic polymer.


Claims  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiyobayashi (JP 2005-104970) or in the alternative in view of Miyoshi et al (US 6,635,267).
With regards to claims 21, 25, and 36, Kiyobayashi teaches a ophthalmic composition (0001) that contains a polyhydric alcohol (0008) that includes trehalose (0008).  Kiyobayashi teaches the composition to be used for glaucoma and cataract therapeutic components (0028) (reading on vitrectomy surgery).
Kiyobayashi is silent on the refractive index of the composition.  The refractive index of a composition is dependent on the polarizability, chain flexibility, molecular geometry, and the compositions used.  The composition of Kiyobayashi teaches the same components as claimed in the application.  Therefore, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used for the purpose of the eye lens, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
In the alternative, the disclosure of Miyoshi is adequately set forth in paragraph 3 above and is herein incorporated by reference.  Miyoshi teaches the motivation for having the given refractive index to be because that refractive index is closer to that of the vitreous body (column 5, lines 1-9) which allows for it to be biocompatible.  Kiyobayashi and Miyoshi are analogous in the art of compositions used for an eye.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use a composition having the refractive index of Miyoshi in the composition of Kiyobayashi, thereby obtaining the present invention.
With regards to claims 22, 23, and 24, Kiyobayashi teaches the solution to be applied to the eye wearing the lens (0059) and for use for treatment of cataracts (0028).
With regards to claims 26-28, Kiyobayashi is silent on the claimed properties of the composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used for the purpose of the eye lens, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claim 29, Kiyobayashi teaches the addition of a nonionic surfactant (0003).
With regards to claims 30-33, Kiyobayashi teaches the addition of compounds such as chitosan, heparin, hyaluronic acid, or chondroitin sulfate (0037) (as applicants cite in the specification as reading on a viscoelastic polymer).
With regards to claims 34-35, Kiyobayashi teaches the addition of triethanolamine (0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763